         Case 1:20-cv-10023-BCM Document 10 Filed 03/26/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------- X
                                                        :
:,/621*5$1*(5,                                         :
                                                        :
                              Plaintiff,                :   20 Civ.  (KPF) (%&0)
                                                        :
               v.                                       :           ORDER
                                                        :
COMMISSIONER OF SOCIAL SECURITY,                        :
                                                        :
                              Defendant.                :
                                                        :
------------------------------------------------------- X
KATHERINE POLK FAILLA, District Judge:

       By Order today, the Court is referring this case to Magistrate Judge

0RVHVfor a report and recommendation on any motion for judgment on the

pleadings. To conserve resources, to promote judicial efficiency, and in an

effort to achieve a faster disposition of this matter, it is hereby ORDERED that

the parties must discuss whether they are willing to consent, under 28 U.S.C.

§636(c), to conducting all further proceedings before WKHMagistrate Judge.

       If both parties consent to proceed before the Magistrate Judge, counsel

for Defendant must, within two weeks of the date of this Order, either mail

or email to Failla_NYSDChambers@nysd.uscourts.gov a fully executed Notice,

Consent, and Reference of a Civil Action to a Magistrate Judge form, a copy of

which is attached to this Order (and also available at

http://nysd.uscourts.gov/file/forms/consent-to-proceed-before-us-magistrate-

judge). If the Court approves that form, all further proceedings will then be

conducted before Magistrate Judge 0RVHVrather than before the undersigned.
         Case 1:20-cv-10023-BCM Document 10 Filed 03/26/21 Page 2 of 2


      ,IHLWKHUSDUW\GRHVQRWFRQVHQWWRFRQGXFWLQJDOOIXUWKHUSURFHHGLQJV
                                           Application DENIED.

before Magistrate Judge 0RVHV the parties must file a joint letter, within

two weeks of the date of this Order advising the Court that the parties do

not consent, but without disclosing the identity of the party or parties

who do not consent. There will be no adverse consequences if the parties

do not consent to proceed before the Magistrate Judge.




Dated:       0DUFK, 202                SO ORDERED.
             New York, New York



                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE




                                       2
